EXHIBIT 10.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHEMICAL FINANCIAL CORPORATION

 

DIRECTORS’ DEFERRED STOCK PLAN

 

As Amended Through August 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  

 

CHEMICAL FINANCIAL CORPORATION

 

DIRECTORS’ DEFERRED STOCK PLAN

 

As Amended Through August 31, 2016

 

ARTICLE 1

 

Establishment of Plan; Purposes of Plan

 

 

1.1       Establishment of Plan.

 

Chemical Financial Corporation, a Michigan corporation (the “Company”),
establishes the Chemical Financial Corporation Directors’ Deferred Stock Plan
(the “Plan”), a supplemental nonqualified deferred compensation plan for the
Non-Employee Directors and Advisory Directors of the Company.

 

The Plan is an unfunded plan within the meaning of the Internal Revenue Code of
1986, as amended (the “Code”). It is intended that the Plan not cover employees
and therefore not be subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Plan is intended to provide benefits to
Non-Employee Directors and Advisory Directors of the Company in the form of
elective deferrals and an equity retainer that are fully compliant with Code
Section 409A.

 

1.2       Purposes of Plan.

 

The purposes of the Plan are to attract and retain well qualified individuals
for service as Non-Employee Directors of the Company, to provide Non-Employee
Directors and Advisory Directors with the opportunity to increase their
financial interest in the Company, and thereby increase their personal interest
in the Company’s continued success, through the payment of income to
Non-Employee Directors and Advisory Directors in amounts tied to the performance
of the Company’s common stock and payable in common stock, and to provide
Non-Employee Directors and Advisory Directors with the opportunity to accumulate
supplemental assets through the deferral of Director’s Fees and/or all of the
Cash Retainer payable to Non-Employee Directors.

 

1.3       Number of Stock Units.

 

Subject to adjustment as provided in Section 4.3 of the Plan, a maximum of
400,000 Stock Units, which are convertible into Company common stock at a
one-to-one ratio upon distribution, together with 400,000 shares of Company
common stock are available for awards under the Plan.

 



 -1- 

 

1.4       Effective Date and Plan Year.

 

The “Effective Date” of this Plan is April 21, 2008, subject to shareholder
approval at the Company’s 2008 Annual Meeting of Shareholders. Each Plan
provision applies until the effective date of an amendment of that provision.
The “Plan Year” will be the 12-month period beginning each January 1, except
that the Plan Year for the year in which the Plan becomes effective will
commence on the Effective Date of the Plan and end on December 31 of such year.

 

 

ARTICLE 2

 

Participation

 

2.1       Eligibility to Participate.

 

A Non-Employee Director will be eligible to become a Participant in the Plan on
the first day of the individual’s term as a Non-Employee Director. The Company
board may permit, in its discretion, an Advisory Director to participate in the
Plan.

 

            (a)       Non-Employee Director. “Non-Employee Director” means any
individual who serves as a member of the board of directors of the Company or
Chemical Bank and who is not an employee of the Company or any of its
subsidiaries.

 

           (b)       Advisory Director. “Advisory Director” means any individual
who serves as a member of one or more community advisory boards and who is not
an employee of the Company or any of its subsidiaries.

 

           (c)       Participant. “Participant” means each Non-Employee Director
who is not excluded from participating in the Plan under Section 2.1(d) and each
Advisory Director who is permitted by the Company board to participate in the
Plan and not excluded from participating in the Plan under Section 2.1(d).

 

           (d)       Exclusion. The Committee may exclude any Non-Employee
Director or Advisory Director from participating in the Plan at any time
pursuant to an individual agreement or arrangement with the Non-Employee
Director or Advisory Director.

 

2.2       Cessation.

 

An individual will cease active participation in the Plan upon Termination of
Service. An individual’s participation will cease entirely when all amounts
payable under the Plan to the Participant or the Participant’s Beneficiary have
been completed.

 

 



 -2- 

 

ARTICLE 3

 

Contributions

 

 

3.1       Elective Deferral of Director’s Fees.

 

           (a)       Director’s Fee. “Director’s Fee” means any payment to a
Participant for service as a Non-Employee Director, other than the Annual
Retainer, including payments for attendance at meetings of the board of
directors or meetings of committees of the board of directors, and any retainer
fee paid to chairpersons of committees of the board of directors. If the Company
board permits Advisory Directors to participate in the Plan, then Director’s Fee
includes any fees paid for service as an Advisory Director, both for Advisory
Directors and Non-Employee Directors.

 

           (b)       Amount of Deferral. A Participant may elect to defer
payment of 0% or 100% of Director’s Fees. For each amount deferred, the
Participant’s Fee Account will be credited with cash equal to the deferred fees,
which will then be converted to a number of Stock Units (including fractions of
a Stock Unit) on the date the Company pays its next quarterly dividend. The
number of Stock Units (including fractions of a Stock Unit) will be determined
by dividing the dollar amount deferred by the Market Value of Company common
stock on the next regular cash dividend payment date.

 

           (c)       Deferral Elections. A Participant may make an initial
irrevocable election to defer Director’s Fees during the first 30 days of
eligibility to participate and such election will apply only to Director’s Fees
earned following the date of the election. If a new Participant does not make an
election during this 30-day period, the Participant may not make a deferral
election effective earlier than the beginning of the next Plan Year. The
election to defer, or modify or revoke a prior election to defer, Director’s
Fees will be made by the Participant on a form provided for that purpose before
the beginning of a Plan Year and will become irrevocable for each Plan Year
thereafter as of the beginning of each Plan Year. Any deferral election will
continue in effect for each Plan Year until revoked or modified for a subsequent
Plan Year by the Participant. An election to defer Director’s Fees will not
become effective sooner than the date of the written irrevocable election. The
Participant will have no claim or right to payment or distribution of the
amounts deferred except in accordance with the terms of the Plan.

 

3.2       Deferral of Annual Retainer.

 

           (a)       Annual Retainer. “Annual Retainer” means a lump sum amount
paid to each Non-Employee Director for their service throughout the year to the
Company and its shareholders.

 

           (b)       Equity Retainer. “Equity Retainer” means 50% of the Annual
Retainer, or such greater percentage as determined by the board of directors in
its sole discretion, that is automatically contributed to a Participant’s Fee
Account in the form of Stock Units (including fractions of a Stock Unit) on
behalf of each Non-Employee Director of the Company on the date the Annual
Retainer is paid.

 



 -3- 

 

            (c)       Cash Retainer. “Cash Retainer” means the difference
between the Annual Retainer and the Equity Retainer, if any, that will be paid
to a Non-Employee Director in cash unless a Participant elects to defer the
payment under this Section 3.2. If the Participant makes such an election, the
Participant’s Fee Account will be credited with Stock Units (including fractions
of a Stock Unit) equal to the Cash Retainer on the date the Annual Retainer is
paid.

 

           (d)       Deferral Elections. A Participant may make an initial
irrevocable election to defer the Cash Retainer during the first 30 days of
eligibility to participate and such election will apply only to Cash Retainers
earned following the date of the election. If a new Participant does not make an
election during this 30-day period, the Participant may not make a deferral
election effective earlier than the beginning of the next Plan Year. The
election to defer, or modify or revoke a prior election to defer, the Cash
Retainer will be made by the Participant on a form provided for that purpose
before the beginning of a Plan Year and will become irrevocable for each Plan
Year thereafter as of the beginning of each Plan Year. Any deferral election
will continue in effect for each Plan Year until revoked or modified for a
subsequent Plan Year by the Participant. An election to defer the Cash Retainer
will not become effective sooner than the date of the written irrevocable
election. The Participant will have no claim or right to payment or distribution
of the amounts deferred except in accordance with the terms of the Plan.

 

3.3       Unfunded Plan.

 

The Company is not required to make contributions to fund the benefits under
this Plan. The Company may make contributions sufficient to prevent an unfunded
liability from adversely affecting financial disclosures required under
generally accepted accounting principles and to provide reasonable anticipated
benefits under this Plan.

 

           (a)       No Relationship to Benefits. The benefits provided by this
Plan will be separate from and unrelated to any contributions made by the
Company (including but not limited to assets held in a trust created under
Article 9 of this Plan, if any).

 

           (b)       Unfunded Plan. This will be an unfunded Plan within the
meaning of ERISA and the Code. Benefits payable under this Plan constitute only
an unsecured contractual promise to pay in accordance with the terms of this
Plan by the Company.

 

           (c)       Unsecured Creditor Status. A Participant will be an
unsecured general creditor of the Company as to the payment of any benefit under
this Plan. The right of any Participant or Beneficiary to be paid the amount
promised in this Plan will be no greater than the right of any other general,
unsecured creditor of the Company.

 

 



 -4- 

 

ARTICLE 4

 

Accounting

 

 

4.1       Fee Accounts.

 

For bookkeeping purposes only, the Company will maintain a single “Fee Account”
for each individual Participant and credit such account with amounts as
determined under Sections 3.1 and 3.2. In addition, the Company shall maintain
separate subaccounts for each Participant for purposes of amounts credited to
the Plan before and after the Effective Time of the merger of Chemical Financial
Corporation and Talmer Bancorp, Inc. (the “Merger”). The subaccount for
pre-Merger credits shall be the Participant’s “Pre-Merger Fee Account” and the
subaccount for post-Merger credits shall be the Participant’s “Post-Merger Fee
Account”.

 

4.2       Dividend Equivalents.

 

A Participant’s account will be credited with Dividend Equivalents on each date
the Company pays its quarterly cash dividends. “Dividend Equivalent” means a
number of Stock Units equal to the number of shares of common stock (including
fractions of a share) that have a Market Value equal to the amount of any cash
dividends that would have been paid to a shareholder owning the number of shares
of common stock represented by Stock Units credited to a Participant’s Fee
Account on each dividend payment date.

 

4.3       Adjustments.

 

If the number of shares of common stock outstanding changes by reason of a stock
dividend, stock split, recapitalization, merger, consolidation, combination,
exchange of shares or any other change in the capital structure of the Company,
the number of shares remaining available for awards under the Plan and the
number of Stock Units credited to a Participant’s Fee Account will be
appropriately adjusted to reflect the number and kind of shares of common stock,
other securities or other consideration that holders of common stock would
receive by reason of the change in capital structure.

 

           (a)       Stock Unit. “Stock Unit” means the device used by the
Company to measure and determine the value of benefits to be distributed to a
Participant under the Plan. One Stock Unit represents the value of and is equal
to one share of the Company’s common stock.

 

           (b)       Market Value. “Market Value” means the closing sale price
of shares of Company common stock on The NASDAQ Stock Market (or any successor
exchange that is the primary stock exchange for trading of common stock) on the
applicable date, or if The NASDAQ Stock Market (or any such successor) is closed
on that date, the last preceding date on which The NASDAQ Stock Market (or any
such successor) was open for trading and on which shares of common stock were
traded.

 



 -5- 

 

4.4       Annual Statement.

 

The Company will provide each Participant with a written account statement
reflecting the number and value of Stock Units in the Participant’s account at
least annually. If the Participant does not object to the account within 30 days
after receipt, the account will be deemed final and binding on all parties.

 

ARTICLE 5

 

Vesting

 

 

5.1       Vesting. A Participant’s Fee Account, including any credited Dividend
Equivalents, is fully vested and will not be subject to forfeiture for any
reason.

 

 

 

ARTICLE 6

 

Distribution

 

 

6.1       Event and Time of Distribution.

 

A Participant or Beneficiary will receive a distribution from the Plan of the
Participant’s Pre-Merger Fee Account within 30 days after the Merger. A
Participant or Beneficiary will receive a distribution from the Plan of the
Participant’s Post-Merger Fee Account upon the Participant’s Termination of
Service (as defined below), the Participant’s death, a Change in Control (as
defined below) subsequent to the Merger, or a termination of the Plan.
Distribution upon death, a Change in Control, or a termination of the Plan will
occur within 30 days of the distributive event. Distribution upon the
Participant’s Termination of Service will occur as elected by the Participant
below.

 

           (a)       Distribution Election. A Participant may elect that
distribution upon the Participant’s Termination of Service be made in a lump sum
in the first June following the Participant’s Termination of Service or in five
equal annual installments, with the first installment paid in the first June
following the Participant’s Termination of Service and the remaining
installments paid in the four subsequent Junes. A Participant’s distribution
election pursuant to this Section 6.1 must be made when the Participant begins
participation in the Plan. Such election will be irrevocable and will apply to
all future deferral elections.

 

           (b)       Change in Control. “Change in Control” means:

 

(i)       50% Stock. The acquisition, by a person or Persons Acting as a Group,
of stock of Chemical Financial Corporation that together with stock held by such
person or group

 -6- 

 

constitutes more than 50% of the total fair market value or total voting power
of the stock of Chemical Financial Corporation;

 

(ii)       Board of Directors. The majority of members of the Board of Directors
of Chemical Financial Corporation being replaced during any twelve month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors of Chemical Financial Corporation prior to the
date of appointment or election; or

 

(iii)       Assets. The acquisition, by a person or Persons Acting as a Group,
of Company’s assets that have a total gross fair market value exceeding fifty
percent (50%) of the total gross fair market value of Company’s assets in a
single transaction or within a twelve month period ending with the most recent
acquisition. For the purpose of this section, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

“Persons Acting as a Group” means more than one person acting as a group as
defined in regulations under Section 409A of the Code. For this purpose, persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time or as a result of the same
public offering, or purchase assets of the same corporation at the same time.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock or assets, or similar business transaction with the
corporation. If a person, including an entity or entity shareholder, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock or assets, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction.

 

           (c)       Termination of Service. “Termination of Service” means the
termination by a Participant of service as a director of the Company for any
reason in a manner that constitutes a “separation from service” as that term is
defined by Code Section 409A.

 

 

6.2       Form of Distribution.

 

Distributions will be made to the Participant or Beneficiary in common stock and
cash in the amount of any fractional shares multiplied by the Market Value of a
share (the “Cash in Lieu of Fractional Shares”) directly by the Company. No
shares of Company common stock will be issued until Termination of Service,
death, a Change in Control or termination of the Plan. The Participant will
receive a number of shares of common stock and Cash in Lieu of Fractional Shares
equal to the number of Stock Units in the Participant’s Fee Account, plus
Dividend Equivalents credited to the Participant’s account, as provided below.
The Plan will permit the following forms of distribution:

 

           (a)       Lump Sum. A single lump-sum distribution of all of the
common stock and Cash in Lieu of Fractional Shares to be issued with respect to
Stock Units under the Plan. Payment will be made only in a lump sum upon a
Participant's death, a Change in Control or the

 -7- 

 

termination of the Plan.  The Participant may also elect to receive a lump sum
upon Termination of Service in accordance with Section 6.1(a).

 

           (b)       Installments. A distribution of five annual installments as
elected in the Participant’s initial election under Section 6.1(a). The initial
installment will be a number of shares of common stock and Cash in Lieu of
Fractional Shares equal to the number of Stock Units in the Participant’s
Fee Account, plus Dividend Equivalents credited to the Participant’s account,
divided by the number of installments. Subsequent installments will be
determined by dividing the remaining Stock Units credited to the Participant’s
account, plus any additional Dividend Equivalents credited to the Participant’s
account during the distribution period, by the remaining number of installment
distributions. Each distribution will result in a reduction of the amount of
Stock Units credited to a Participant’s account by an amount of Stock Units
equal to the number of Stock Units that were either converted to common stock
and Cash in Lieu of Fractional Shares and distributed to the Participant (or to
any other person, as contemplated by the Plan) or withheld to account for
payment of the generation-skipping tax.

 

6.3       Death.

 

If the Participant dies before distribution of the Participant’s benefit due
under the Plan, distribution will be made to the Participant’s Beneficiary.

 

           (a)       Beneficiary. “Beneficiary” means the individual, trust or
other entity designated by the Participant to receive any benefits to be
distributed under the Plan after the Participant’s death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Committee in a form approved by the Committee. The Participant’s will is not
effective for this purpose.        

 

           (b)       Failure to Designate. If the Participant fails to designate
a Beneficiary, benefits will be paid to the Participant’s Surviving Spouse, and
if the Participant does not have a Surviving Spouse, to the Participant’s
estate. “Surviving Spouse” means the husband or wife to whom the Participant is
married at the time of the Participant’s death who survives the Participant. The
legal existence of the spousal relationship will be governed by the law of the
state or other jurisdiction of domicile of the Participant. If the Participant
and spouse die under circumstances which prevent ascertainment of the order of
their deaths, it will be presumed for the Plan that the Participant survived the
spouse.

 

           (c)       Generation-Skipping Transfer Tax. Notwithstanding any other
provision in the Plan, the Company may withhold any benefits that would
otherwise be distributed to a Beneficiary as a result of the death of a
Participant or any other Beneficiary until it can be determined whether a
generation-skipping transfer tax, as defined in Chapter 13 of the Code, or any
substitute provision therefore, is payable by the Company and the amount of
generation-skipping transfer tax, including interest, that is due. If such tax
is payable, the benefits that would otherwise be distributed under the Plan will
be reduced by the number of shares of common stock with a Market Value on the
date of distribution of the benefits, if any, equal to the generation-skipping
transfer tax and interest. Any benefits withheld and determined not to be

 -8- 

 

required to account for the generation-skipping transfer tax will be distributed
as soon as there is a final determination of the applicable generation-skipping
transfer tax and interest. No interest will be payable to any Beneficiary for
the period from the date of death to the time when the amount of benefits to be
distributed to a Beneficiary can be fully determined pursuant to this paragraph.

 

6.4       Acceleration of Payments.

 

Benefits may not begin before the dates specified in this Plan except:

 

           (a)       Unforeseeable Emergency. The Committee may, upon a
Participant’s or Beneficiary’s request, make distributions reasonably necessary
to satisfy an Unforeseeable Emergency (including reasonably anticipated
attributable taxes or penalties) which cannot be made through reimbursement or
compensation from insurance or by liquidation of assets that would not cause
severe financial hardship. “Unforeseeable Emergency” means a severe financial
hardship resulting from an illness or accident of the Participant, Beneficiary,
their spouse or dependents, loss of the Participant’s or a Beneficiary’s
property due to casualty or other similar and extraordinary circumstances beyond
the control of the Participant or Beneficiary (including but not limited to
imminent foreclosure or eviction from the Participant’s or Beneficiary’s primary
residence or the need to pay medical or funeral expenses of the Participant or
Beneficiary or their spouse or dependents).

 

           (b)       409A Income Inclusion. Upon failure of the Plan to meet the
requirements of Code Section 409A, in an amount required to pay all taxes
attributable to an amount to be included in income as the result of the failure.

 

           (c)       Plan Termination. Twelve months following a termination of
the Plan that complies with the requirements of Section 9.1(b).

 

6.5       QDRO.

 

If the Plan receives a QDRO, benefits to an alternate payee may begin as
specified in the QDRO, but not before benefits would have otherwise been
payable. “QDRO” means a qualified domestic relations order, as defined in Code
Section 414(p), that is issued by a competent state court and that meets the
following conditions:

 

           (a)       Alternate Payee. The alternate payee must be the spouse or
former spouse or a child or other dependent of the Participant.

 

           (b)       Reason for Payments. The payments must relate to alimony,
support of a child or other dependent, or a division of marital property.

 

           (c)       Contents. The QDRO must contain the name and address of the
Participant and the alternate payee, the amount of the distribution or
percentage of the Participant's benefit to be paid to the alternate payee, the
date as of which the amount or percentage is to be determined, and instructions
concerning the timing and method of payment.

 



 -9- 

 

           (d)       Restrictions. A QDRO may not require (i) this Plan to pay
more than the actuarially equivalent present value of the Participant’s benefit
to the Participant and all alternate payees; (ii) a method, payment date, or
duration of payment not otherwise permitted under this article; or (iii)
cancellation of the prior rights of another alternate payee.

 

6.6       Self-Employment Taxes.

 

To the extent that amounts distributed or deferred under the Plan are deemed to
be net earnings from self-employment, each Non-Employee Director will be
responsible for any taxes payable under federal, state or local law.

 

 

ARTICLE 7

 

Administration

 

 

7.1       Power and Authority.

 

The Committee will administer the Plan, will have full power and authority to
interpret the provisions of the Plan, and will have full power and authority to
supervise the administration of the Plan. All determinations, interpretations
and selections made by the Committee regarding the Plan will be final and
conclusive. “Committee” means the Compensation and Pension Committee of the
board of directors or such other committee as the board of directors will
designate to administer the Plan. The Committee will consist of at least two
members of the board of directors, and all of its members will be “non-employee
directors” as defined in Rule 16b-3 under the Securities Exchange Act of 1934,
as amended.

 

7.2       Delegation of Powers; Employment of Advisers.

 

The Committee may delegate to any agent such duties and powers, both ministerial
and discretionary, as it deems appropriate except those that may not be
delegated by law or regulation. In administering the Plan, the Committee may
employ attorneys, consultants, accountants or other persons, and the Company and
the Committee will be entitled to rely upon the advice, opinions or valuation of
any such persons. All usual and reasonable expenses of the Committee will be
paid by the Company.

 

7.3       Disputes.

 

In the event that a dispute arises regarding the eligibility to participate in
the Plan or any other matter relating to Plan participation, such dispute will
be resolved by the Committee. The determination by the Committee with respect to
such disputes will be final and binding on all parties and the Participants will
acknowledge and accept the right of the Committee to resolve any disputes as a
condition of participation in the Plan. In the event that a dispute arises
regarding the amount of any benefit distribution under the Plan, the Committee
may appoint a

 -10- 

 

qualified independent certified public accountant to determine the amount of
distribution and such determination will be final and binding on all parties. If
the Participant involved in the dispute is a member of the Committee, such
Participant will not be involved in the Committee’s decision.

 

7.4       Indemnification of Committee Members.

 

Each person who is or has been a member of the Committee or to whom authority is
or has been delegated will be indemnified and held harmless by the Company from
and against any cost, liability or expense imposed or incurred in connection
with such person’s or the Committee’s taking or failing to take any action under
the Plan. Each such person will be justified in relying on information furnished
in connection with the Plan’s administration by any appropriate person or
persons.

 

 

ARTICLE 8

 

Investment and Administration of Assets

 

 

8.1       Trust.

 

Contributions to this Plan or assets purchased by the Company with the intent of
defraying the cost of providing benefits under this Plan may be held in a trust
(the “Trust”). The Trust will conform to the terms of the model trust set forth
in Revenue Procedure 92-65 (or a successor pronouncement by the Internal Revenue
Service). Notwithstanding the Trust, it is the intention of the Company that
this Plan is unfunded for tax purposes.

 

Notwithstanding the general rules of the previous paragraph, the Company’s
ability to establish and make payments to the Trust (but not the Company’s
obligation to make payment to a Participant when called for by this Plan) is
subject to the following:

 

           (a)       Covered Employees. The Trust will not be established,
maintained or funded for a Covered Employee during a Restricted Period.

 

(i)       Covered Employee Defined. A Covered Employee is the Chief Executive
Officer of the Company or any member of a controlled group that includes the
Company (or any individual acting in that capacity) during the taxable year, the
four highest compensated officers of the Company for the taxable year (in
addition to the Chief Executive Officer), any other individuals subject to
Section 16(a) of the Securities Exchange Act of 1934 for the taxable year, and
any former employee of the Company or any member of a controlled group that
includes the Company who was a Covered Employee at the time of termination of
employment with the Company or that controlled group member.

 

(ii)       Restricted Period Defined. “Restricted Period” means: (1) any period
during which a single employer defined benefit plan sponsored by the Company is
in at

 -11- 

 

risk status, as defined by Section 430(i) of the Code; (2) any period during
which the Company is in bankruptcy; and (3) the twelve (12) month period
beginning on the date which is six (6) months before the termination date of a
single employer defined benefit plan sponsored by the Company, if, as of the
termination date, that plan is not sufficient for benefit liabilities as
determined under Section 4041 of the Employee Retirement Income Security Act of
1974, as amended.

 

           (b)       Offshore Trust. The Trust may not be located outside the
United States unless substantially all of the services to which the payments
under this plan relates are performed in such jurisdiction.

 

           (c)       Company’s Financial Health. The Trust may not be
established or funded in connection with a change in the Company’s financial
health.

 

8.2       Available to Creditors.

 

Any contribution made by the Company or asset held by the Trust related to this
Plan will be available to the general creditors of the Company as specified in
the Trust.

 

8.3       No Trust or Fiduciary Relationship.

 

Except as required by governing law, this Plan will not create a trust or
fiduciary relationship of any kind between the Participant (or the Participant's
spouse or Beneficiary) and the Company or any third party.

 

8.4       Benefit Payments.

 

Benefit payments will be paid directly by the Company or indirectly through the
Trust (owned or maintained by the Company) to the Participant or the
Participant's Beneficiary. If the Trust is established, the Company will not be
relieved of its obligation and liability to pay the benefits of this Plan except
to the extent payments are actually made from the Trust.

 

 

ARTICLE 9

 

General Provisions

 

 

9.1       Amendment; Termination.

 

The Company reserves the right to amend the Plan prospectively or retroactively,
in whole or in part, or to terminate the Plan.

 

           (a)       Restrictions. An amendment or termination may not reduce or
revoke a Participant’s accrued benefit under the Plan as of the later of the
date of adoption of the amendment or the effective date of the amendment or
termination.

 



 -12- 

 

           (b)       Termination Requirements. If the termination does not meet
the following requirements for acceleration of payment upon termination of the
Plan, the account of a Participant will be administered and distributed under
the otherwise applicable provisions of the Plan. A termination may not permit
acceleration of distributions unless: (i) the termination is within 12 months of
a corporation dissolution taxed under Code Section 331 or with the approval of a
Bankruptcy Court under Chapter 11 of the Bankruptcy Code; (ii) the termination
is within 30 days preceding or 12 months following a Change of Control as
defined in Article 6; or (iii) all aggregated plans subject to Code Section 409A
are terminated, payments are not made for a period of 12 months following the
date of termination, all payments are completed within 24 months of the date of
termination and the Company does not adopt a plan that would be aggregated with
any terminated plan within five years of the date of termination.

 

9.2       Right of Company to Replace Non-Employee Directors.

 

Neither the action of the Company in establishing the Plan, nor any provision of
the Plan, will be construed as giving any Non-Employee Director the right to be
retained as a director, or any right to any payment whatsoever except to the
extent of the benefits provided for by the Plan. The Company expressly reserves
the right at any time to replace or fail to renominate any Non-Employee Director
without any liability for any claim against the Company for any payment or
distribution whatsoever except to the extent provided for in the Plan. The
Company has no obligation to create any other or subsequent deferred
compensation plan for directors.

 

9.3       Rights Not Assignable.

 

Except for designation of a Beneficiary or a QDRO, amounts promised under this
Plan will not be subject to assignment, conveyance, transfer, anticipation,
pledge, alienation, sale, encumbrance or charge, whether voluntary or
involuntary, by the Participant or any Beneficiary of the Participant. An
interest in any amount promised will not provide collateral or security for a
debt of a Participant or Beneficiary or be subject to garnishment, execution,
assignment, levy or to another form of judicial or administrative process or to
the claim of a creditor of a Participant or Beneficiary, through legal process
or otherwise. Any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or to otherwise dispose of benefits, before actual
receipt of the benefits or a right to receive benefits, will be void and will
not be recognized.

 

9.4       Construction.

 

The singular includes the plural, and the plural includes the singular, unless
the context clearly indicates the contrary. Capitalized terms (except those at
the beginning of a sentence or part of a heading) have the meaning specified in
the Plan. If a capitalized term is not defined in the Plan, the term will have
the general, accepted meaning of the term.

 



 -13- 

 

9.5       Governing Law; Severability.

 

The Plan will be construed, regulated and administered under the laws of the
State of Michigan without regard to conflicts of laws principles. If any
provisions of the Plan will be held invalid or unenforceable for any reason,
such invalidity or unenforceability will not affect the remaining provisions of
the Plan, and the Plan will be deemed to be modified to the least extent
possible to make it valid and enforceable in its entirety.

 

 

IN WITNESS WHEREOF, this instrument is executed as an act of the Company this
21st day of April, 2008.

 

 

  CHEMICAL FINANCIAL CORPORATION               By /s/ David B. Ramaker          
  Its Chairman, Chief Executive Officer and President

 

 

 

 

 

 

 

 

-14-

 



